     Case: 1:20-cv-03489 Document #: 17 Filed: 07/02/20 Page 1 of 3 PageID #:159




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS


ILLINOIS REPUBLICAN PARTY, et al.,

                 Plaintiffs,
                                               No. 1:20-cv-03489
                                               Judge Sara L. Ellis
v.

J.B. PRITZKER, as Governor,                     EXPEDITED MOTION FOR AN
                                               INJUNCTION PENDING APPEAL
              Defendant.



Pursuant to Fed. R. Civ. Pro. 62(d), Plaintiffs respectfully move the Court to grant

an injunction pending appeal. Granting an injunction pending an appeal is

governed by familiar factors:


       If an appeal has no merit at all, an injunction pending the appeal
       should of course be denied.” [Cavel Int’l, Inc. v. Madigan, 500 F.3d 544,
       547 (7th Cir. 2007)]. However, as long as the Union’s appeal has
       “some” merit, id., this court must consider whether the Union has met
       its burden of demonstrating “[1] that it has a significant probability of
       success on the merits; [2] that it will face irreparable harm absent a
       stay; and [3] that a stay will not injure the opposing party and will be
       in the public interest.” Hinrichs v. Bosma, 440 F.3d 393, 396 (7th Cir.
       2006). The court applies a “sliding scale” approach to this balancing
       test, “weighting harm to a party by the merit of his case.” Cavel Int’l,
       500 F.3d at 547. The greater the harm, the less need to demonstrate a
       strong likelihood of success on the merits. Thomas v. City of Evanston,
       636 F. Supp. 587, 591 (N.D. Ill. 1986) (Aspen, J.).

Doe v. Cook Cty., No. 99 C 3945, 2010 U.S. Dist. LEXIS 117086, at *4-5 (N.D. Ill.

Nov. 3, 2010).




                                           1
    Case: 1:20-cv-03489 Document #: 17 Filed: 07/02/20 Page 2 of 3 PageID #:160




Plaintiffs believe they have a significant probability of success on the merits, for the

reasons given in their previous briefing (see Dkt. 3 & 11). The Will County

Republican Central Committee also will suffer irreparable harm if an injunction

does not issue because there will be no opportunity to replicate the unique

experience of a Fourth of July event with fireworks during the summer preceding

the 2020 presidential election. And the Committee has pledged to observe

appropriate precautions to maintain a safe environment for its members and

guests, such that the likelihood of harm at this one specific event is low. See Dkt. 3,

Ex. 3, ¶ 7 (affidavit of George Pearson, Will County Committee chairman).


However, if this Court concludes the likelihood of success on the merits and balance

of harms weigh against an injunction pending appeal, for the same reasons as its

decision on the motion for a temporary restraining order and preliminary

injunction, the Plaintiffs request that the Court issue its denial immediately so they

may expeditiously seek an injunction pending appeal from the U.S. Court of

Appeals for the 7th Circuit. See Fed. R. App. Pro. 8(a). See also 7TH CIR.

PRACTITIONER’S HANDBOOK FOR APPEALS at 89 (2019 Ed.) (“The party seeking a stay

ordinarily must file the motion in the district court first. Fed. R. App. P. 8(a)(1). The

court of appeals rarely will consider a motion for stay in the first instance.”).


Plaintiffs ask that the Court take this action immediately so they may appeal

expeditiously. Defendant would not be prejudiced by such a decision, because such a

denial would be to his advantage at the trial court and would be based on the

arguments he has successfully made in the Court’s original decision on the TRO/PI.

                                            2
    Case: 1:20-cv-03489 Document #: 17 Filed: 07/02/20 Page 3 of 3 PageID #:161




Dated: July 2, 2020                           Respectfully Submitted,

                                              ILLINOIS REPUBLICAN PARTY,
                                              ET AL.

                                              By:   /s/ Daniel R. Suhr

Daniel R. Suhr
Jeffrey M. Schwab
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
Telephone (312) 263-7668
dsuhr@libertyjusticecenter.org
jschwab@libertyjusticecenter.org

Attorneys for Plaintiffs


                           CERTIFICATE OF SERVICE

Served electronically on counsel for the Governor via email. /s/ Daniel Suhr




                                          3
